 



EXHIBIT 10.4
NONCOMPETITION AGREEMENT
     THIS AGREEMENT, dated as of November 9, 2006 is made by and between ___, an
individual residing at ___ (the “Employee”), and Thermo Fisher Scientific Inc.,
a Delaware corporation whose principal offices are located at 81 Wyman Street,
Waltham, Massachusetts 02454 (“Employer”).
     WHEREAS, Employer, including its subsidiaries and affiliates, is the world
leader in the manufacture, development and distribution of scientific and
diagnostic instruments, equipment, supplies, workstations and chemicals used by
clinical and research laboratories, universities and other life and health
sciences customers, as well as diagnostic instruments, test materials and
related products for clinical laboratories; and teaching aids for science
education. In addition, Employer is a leading supplier of occupational health
and safety products and maintenance, repair and operating materials. Employer is
also a pioneer in the development of electronic and internet purchasing,
marketing and distribution systems.
     WHEREAS, Employer has developed and continues to develop and use certain
trade secrets, customer lists and other proprietary and confidential information
and data, which Employer has spent a substantial amount of time, effort and
money, and will continue to do so in the future, to develop or acquire such
proprietary and confidential information and to promote and increase its good
will.
     NOW, THEREFORE, in consideration of Employee’s continued employment by
Employer or a subsidiary or affiliate thereof, and Employee’s compensation, in
particular additional valuable consideration including, but not limited to the
granting of certain stock options, which is conditioned, at least in part, upon
Employee’s execution and delivery of this Agreement, Employee understands and
agree to the following:
     Section 1. Employee recognizes and acknowledges that it is essential for
the proper protection of the Employer’s legitimate business interests that
Employee be restrained for a reasonable period following the termination of
Employee’s employment with the Employer, either voluntarily or involuntarily,
from competing with Employer as set forth below.
     Employee acknowledges and agrees that during the term of Employee’s
employment with Employer, and for a period of twelve (12) months thereafter,
Employee will not, directly or indirectly, engage, participate or invest in or
be employed by any business within the Restricted Area, as defined below, which:
(i) develops or manufactures products which are competitive with or similar to
products developed or manufactured by Employer; (ii) distributes, markets or
otherwise sells, either through a direct sales force or through the use of the
Internet, products manufactured by others which are competitive with or similar
to products distributed, marketed or sold by Employer; or (iii) provide
services, including the use of the Internet to sell, market or distribute
products, which are competitive with or similar to services provided by
Employer, including, in each case, any products or services Employer has under
development or which are the subject of active planning at any time during the
term of Employee’s employment. The foregoing restrictions shall apply regardless
of the capacity in which Employee engages,

1



--------------------------------------------------------------------------------



 



participates or invests in or is employed by a given business, whether as owner,
partner, shareholder, consultant, agent, employee, co-venturer or otherwise.
     “Restricted Area” shall mean each state and territory of the United States
of America and each country of the world outside of the United States of America
in which Employer had developed, marketed, sold and/or distributed its products
and/or services within the last two (2) years of Employee’s employment.
     Section 2. During the term of Employee’s employment with Employer and for a
period of twelve (12) months after termination of the Employee’s employment with
the Employer for any reason, Employee will not: (i) employ, hire, solicit,
induce or identify for employment or attempt to employ, hire, solicit, induce or
identify for employment, directly or indirectly, any employee(s) of the Employer
to leave his or her employment and became an employee, consultant or
representative of any other entity including, but not limited to, Employee’s new
employer, if any; and/or (ii) solicit, aid in or encourage the solicitation of,
contract with, aid in or encourage the contracting with, service, or contact any
person or entity which is or was, within the two (2) years prior to Employee’s
termination of employment with Employer, a customer or client of Employer, for
purposes of marketing, offering or selling a product or service competitive with
Employer.
     Section 3. For the period of twelve (12) months immediately following the
end of Employee’s employment by Employer, Employee will inform each new
employer, prior to accepting employment, of the existence of this Agreement and
provide that employer with a copy of this Agreement.
     Section 4. Employee understands and agrees that the provisions of this
section shall not prevent Employee from acquiring or holding publicly traded
stock or other publicly traded securities of a business, so long as Employee’s
ownership does not exceed 1% percent of the outstanding securities of such
company of the same class as those held by Employee or from engaging in any
activity or having an ownership interest in any business that is reviewed by the
Board of Directors of Employer.
     Section 5. Employee acknowledges that the time, geographic and scope of
activity limitations set forth herein are reasonable and necessary to protect
the Employer’s legitimate business interests. However, if in any judicial
proceeding a court refuses to enforce this Agreement, whether because the time
limitation is too long or because the restrictions contained herein are more
extensive (whether as to geographic area, scope of activity or otherwise) than
is necessary to protect the legitimate business interests of Employer, it is
expressly understood and agreed between the parties hereto that this Agreement
is deemed modified to the extent necessary to permit this Agreement to be
enforced in any such proceedings.
     Section 6. Employee further acknowledges and agrees that it would be
difficult to measure any damages caused to Employer which might result from any
breach by Employee of any of the promises set forth in this Agreement, and that,
in any event, money damages would be an inadequate remedy for any such breach.
Accordingly, Employee acknowledges and agrees that if he or she breaches or
threatens to breach, any portion of this Agreement, Employer shall

2



--------------------------------------------------------------------------------



 



be entitled, in addition to all other remedies that it may have: (i) to an
injunction or other appropriate equitable relief to restrain any such breach
without showing or proving any actual damage to Employer; and (ii) to be
relieved of any obligation to provide any further payment or benefits to
Employee or Employee’s dependents.
     Section 7. Employee acknowledges and agrees that should it become necessary
for Employer to file suit to enforce the covenants contained herein, and any
court of competent jurisdiction awards the Employer any damages and/or an
injunction due to the acts of Employee, then the Employer shall be entitled to
recover its reasonable costs incurred in conducting the suit including, but not
limited, reasonable attorneys’ fees and expenses.
     Section 8. The Employee acknowledges and agrees that this Agreement does
not constitute a contract of employment and does not imply that Employer or any
of its subsidiaries will continue the Employee’s employment for any period of
time.
     Section 9. This Agreement represents the entire understanding of the
parties with respect to the subject matter hereof and any previous agreements or
understandings between the parties regarding the subject matter hereof are
merged into and superseded by this Agreement.
     Section 10. This Agreement cannot be modified, amended or changed, nor may
compliance with any provision hereof be waived, except by an instrument in
writing executed by the party against whom enforcement of such modification,
amendment, change or waiver is sought. Any waiver by a party of the breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other breach of such provision or of any breach of any other provision of
this Agreement. The failure of a party to insist upon strict compliance with any
provision of this Agreement at any time shall not deprive such party of the
right to insist upon strict compliance with such provision at any other time or
of the right to insist upon strict compliance with any other provision hereof at
any time.
     Section 11. All notices, requests, demands, consents and other
communications which are required or permitted hereunder shall be in writing,
and shall be deemed given when actually received or if earlier, two days after
deposit with the U.S. postal authorities, certified or registered mail, return
receipt requested, postage prepaid or two days after deposit with an
internationally recognized air courier or express mail, charges prepaid,
addressed as follows:
     If to Employer:
Thermo Fisher Scientific Inc.
81 Wyman Street
Waltham, Massachusetts 02454
Attention: General Counsel
     If to the Employee, at the address set forth above, or to such other
address as any party hereto may designate in writing to the other party,
specifying a change of address for the purpose of this Agreement.

3



--------------------------------------------------------------------------------



 



     Section 12. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
     Section 13. This Agreement shall be construed and interpreted in accordance
with, and shall be governed exclusively by, the laws of the Commonwealth of
Massachusetts and the federal laws of the United States of America. In the event
litigation is maintained by a party to this Agreement against any other party to
enforce this Agreement or to seek any remedy for breach, then each party hereto
shall be responsible for such party’s own attorneys’ fees and costs of suit.
     Section 14. THE EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE HAS CAREFULLY READ
THIS AGREEMENT AND HAS HAD ADEQUATE TIME AND OPPORTUNITY TO CONSULT WITH AN
ATTORNEY OF THE EMPLOYEE’S OWN CHOOSING REGARDING THE MEANING OF THE TERMS AND
CONDITIONS CONTAINED HEREIN, AND THE EMPLOYEE FURTHER ACKNOWLEDGES THAT THE
EMPLOYEE FULLY UNDERSTANDS THE CONTENT AND EFFECT OF THIS AGREEMENT AND AGREES
TO ALL OF THE PROVISIONS CONTAINED HEREIN.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  EMPLOYEE:       THERMO FISHER SCIENTIFIC INC.    
 
               
 
      By:        
 
               
[Insert Name]
      Name:        
 
      Title:        

4